Citation Nr: 1646505	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  08-19 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for hallux valgus with bunionectomy and hammertoes of the left foot, currently rated as 20 percent disabling. 

2.  Entitlement to an increased rating for hallux valgus and hammertoes of the right foot, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1996 to January 2002. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Board remanded the claim in June 2013 for additional development.

On remand, the issue of entitlement to an extension past April 30, 2009, for a temporary 100 percent rating pursuant to 38 C.F.R. § 4.30 for convalescence following surgery for the service-connected left foot disability was granted by a May 2014 rating decision.  The decision extended the period past May 8, 2009.  That grant satisfies the Veteran's notice of disagreement, and thus satisfies the appeal.  Therefore, that issue is determined to no longer be before the Board and has been removed from the title page.

The Board notes that the issues referred on previous remand, namely entitlement to service connection for degenerative joint disease in the feet, osteomyelitis in the feet, metatarsalgia, and bilateral pes planus, are currently being developed by the RO, to include a VA examination on the matter obtained in September 2015.  Given that those claims are for service connection on a secondary basis, and have not yet been adjudicated by the RO, they are not ripe for review by the Board at this time.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's hallux valgus with bunionectomy and hammertoes of the left foot has been manifested by hammertoes of the fourth and fifth digits and mild to moderate hallux valgus, with ankylosis of the great toe following bunionectomy, and subjective symptoms of pain and intermittent swelling at rest, worse so on prolonged standing or walking.


2.  Throughout the appeal period, the Veteran's hallux valgus and hammertoes of the right foot has been manifested by hammertoes of the third and fifth digits and arthrodesis of the great toe following bunionectomy, with subjective symptoms of pain and intermitted swelling on rest, worse so with prolonged standing or walking.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for hallux valgus with bunionectomy and hammertoes of the left foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.71a, DCs 5280, 5282 (2015).

2.  The criteria for a rating in excess of 10 percent for hallux valgus and hammertoes of the right foot have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.10, 4.71a, DCs 5280, 5282 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities rated on the basis of limitation of motion, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran's service-connected disabilities, hallux valgus with bunionectomy and hammertoes of the left foot and hallux valgus and hammertoes of the right foot, are currently rated as 20 percent and 10 percent disabling, respectively.  During the appeal period, the Veteran has undergone multiple surgeries, to include a left foot bunionectomy revision in October 2008, and multiple surgeries for the right foot, to include a bunionectomy in July 2009, revision of arthrodesis of the great toe in December 2010, bunionectomy revision surgery and hammertoe wiring in February 2011, and a right hallux metaphalangeal joint fusion in August 2012.  A review of the treatment records dated prior to and following these surgeries, and their periods of 100 percent ratings for convalescence following surgery, reflect complaints of pain in between the toes and where the toes meet the foot.  The Veteran has reported ongoing pain, swelling, and tenderness at rest and on prolonged standing and walking.  The Veteran's employment has routinely exposed him to positions where he must stand on his feet for many hours at a time, at which time he experiences a worsening of symptoms.  

The Board has taken into consideration the Veteran's symptoms as reported in the treatment records and on VA examination, however, higher ratings are not warranted under the rating criteria.  

Under the rating code, hallux valgus, DC 5280, warrants a 10 percent rating when there is evidence of operation with resection of the metatarsal head, or when it is severe, if equivalent to amputation of the great toe.  The Veteran's right foot disability is currently rated as 10 percent disabling pursuant to this code, and his left foot disability is rated higher than this code allows.  There is no other code that would warrant a higher rating for either foot, as the Veteran does not exhibit hammertoes of all the toes, but rather only two toes per foot.  Thus, a separate compensable rating is not warranted pursuant to DC 5282.  A review of the VA examinations conducted throughout the appeal period, to include in July 2007, March 2009, September 2009, July 2012, November 2013, and September 2015 confirms that the Veteran does not suffer from hammertoes of all the toes.  As noted in the introduction, the Veteran's other diagnosed foot disabilities, to include metatarsalgia and arthritis, as secondary service connection claims, are not before the Board at this time.  Thus, the Board has analyzed the claim with regard to the service-connected disabilities, hammertoes and hallus valgus, but finds that higher ratings are not warranted.  

The Board has considered the application of other diagnostic codes, particularly DC 5284 for "other" foot injuries.  However, in Copeland v. McDonald, 27 Vet. App. 333, 338 (2015), the Court held that when a condition is specifically listed in the rating schedule, it may not be rated by analogy.  See Suttmann v. Brown, 5 Vet. App. 127, 134 (1993) (providing that "[a]n analogous rating . . . may be assigned only where the service-connected condition is 'unlisted.'").  The Court explicitly rejected the appellant's argument that to rate under Diagnostic Code 5284, for "foot injuries, other," would not be rating by analogy; the Court held that to do so would ignore the plain meaning of the term "other," and would make the remaining eight foot-related diagnostic codes redundant.  Thus, given that the Veteran's bilateral hammertoes and hallus valgus, and residuals thereof to include to the great toe following bunionectomy, are contemplated by the rating codes, the Board finds that DC 5284 is not applicable.

Moreover, the Veteran's service-connected scars related to the his left and right foot surgeries do not warrant compensable ratings under DCs 7801, 7802, 7804, or 7805, as none of these symptoms have been demonstrated.  38 C.F.R. § 4.118, DCS 7801-7805).

A claim for total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran : (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106   (Fed. Cir. 2009).  In this case, the evidence demonstrates that the Veteran continues to work.  While he has filed a claim for TDIU in the past, the evidence reflects that he is currently working full-time.

The Board finds that referral for extraschedular consideration is not warranted.  The discussion above reflects that the Veteran's disability results in pain and swelling at rest and on prolonged use of the feet, particularly as due to the deformity of the structure of the Veteran's toes.  The rating schedule contemplates disabling conditions related to the Veteran's hammertoes and hallux valgus, and the pain that it causes.  The Veteran's disability does not meet the higher ratings, and is in fact addressed by the current ratings in place.  In that regard, the evidence demonstrates that the Veteran is able to walk, attend to his activities of daily living, and continue in his occupation.  Thus, further consideration of referral for an extraschedular consideration is not required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, the Board notes that the Veteran is service-connected for several disabilities.  However, the issue of whether referral for extraschedular consideration is warranted for the Veteran's disabilities on a collective basis has not been argued or reasonably raised by the record.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484 (2016).


ORDER

A rating in excess of 20 percent for hallux valgus with bunionectomy and hammertoes of the left foot is denied.

A rating in excess of 10 percent for hallux valgus and hammertoes of the right foot is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


